Cooley, J.
There is nothing in the objection that the corporate existence of the plaintiff below was not sufficiently alleged. The authorities relied upon by plaintiff in error have no relevancy. They relate to cases where the corporate existence is in issue, which is not the case here. If an association purporting to be a corporation is called upon to show by what authority it assumes to exercise the franchise, it must do so with distinctness and particularity (People v. De Mill, 15 Mich., 164); but in suits instituted by itself the general allegation that it is a corporation under the laws of the state is sufficient. This is the general rule, and the present case is clearly within it.
It is objected that the cause was transferred from Mason to Muskegon county previous to being brought to trial in Mason, and that consequently the action of the circuit court in Mason county was without jurisdiction. It seems that *185an order was actually made for a transfer, but it was-based on a stipulation of the parties, and was conditional on the defendant below perfecting a transfer of the papers at his own cost within thirty days. The condition was not complied with, and the order became of no force. It is true that the commissioner makes affidavit that after the expiration of the thirty days he declined to make an order of transfer, on the ground that he considered the previous order in force, hut an error of opinion on his part in this regard can have no influence in determining the jurisdiction of the court. The parties themselves fixed the terms on which the case was to be transferred, hnt the condition was not observed.
The judgment must be affirmed, with costs.
Graves, On. J., and Campbell, J., concurred.
Christiastcy, J., did not sit in this case.